Citation Nr: 0303927	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  99-20 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In July 2001 the Board remanded the case 
for further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDING OF FACT

There is no competent evidence of record indicating that 
multiple sclerosis first became manifest during active 
service or that the disorder was compensably disabling within 
seven years from such service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by the 
veteran's active military service, nor may multiple sclerosis 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in January and July 1997, and in November 2001 that VA 
would obtain all relevant evidence in the custody of VA.  He 
was also advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  In January 2003, he was informed that 
his file was being forwarded to the Board and that if he had 
additional evidence he should submit it to the Board.  No 
additional evidence has been received.  The duty to notify 
the appellant of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The claimant was notified of the need for a VA 
examination, and one was accorded him.  The veteran was asked 
to advise VA if there were any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in the statement of the case 
and supplemental statements of the case what evidence had 
been received.  There is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnoses.  

Private treatment records, dating from June to August 1989, 
show treatment for compression fracture of the lumbar spine.  
He denied any neurological symptoms at that time.  VA 
treatment records, dating from January 1990 to February 1994, 
indicate treatment for alcohol abuse in January 1990 and 
treatment for osteoporosis and osteopenia beginning in June 
1993.

VA treatment records show the veteran was initially diagnosed 
with multiple sclerosis in February 1996.  A February 1996 
discharge summary notes his symptoms of slight twitching, 
extending from his toes to his face on the left side, began 
in October 1995.  He also reported frequent mood changes and 
numbness in his left arm and leg prior to that.  Although a 
magnetic resonance imaging (MRI) scan of the brain revealed 
multiple white matter demyelinating enhancing lesions 
suggestive of multiple sclerosis lesions, the veteran's 
spinal fluid did not show any abnormality to confirm the 
diagnosis.  The MRI also revealed a benign parietal brain 
tumor.  The diagnoses included probable multiple sclerosis.  
Subsequent treatment records show ongoing treatment for 
multiple sclerosis.

Kurt Brewster, M.D., in an August 1998 evaluation, notes the 
veteran's history of being diagnosed with multiple sclerosis 
approximately two and a half years before, after he had an 
acute onset of left-sided pain, weakness, and left-sided 
facial droop.  He continued to experience decreased motor 
skills and memory deficits.  

During a January 2001 Travel Board hearing before the 
undersigned Member, the veteran testified that he believed he 
experienced multiple sclerosis symptomatology within seven 
years of his discharge from service.  He further believed 
that his use of Valium beginning in the late 1970's masked 
his symptoms because it relieved his muscle twitching and 
fluttering.  He admitted that a physician had not told him 
that his use of Valium masked multiple sclerosis symptoms.  
He testified that his symptoms initially began in the first 
few years of his marriage.  He believed he experienced 
numbness in service and had urgency problems later in the 
1970's and 1980's.  

A May 2002 VA neurologic examination report indicates that 
the veteran's claims files were reviewed.  At the time of the 
examination, he gave a history of seeking medical treatment 
for problems with left-handed tremors and handwriting 
problems.  He was diagnosed with an anxiety disorder.  He 
also reported intermittent numbness and tingling in his upper 
extremities beginning in the mid-1970's.  The veteran 
admitted to excessive alcohol abuse at that time.  In 
February 1996 he experienced an abrupt onset of left-sided 
numbness and was initially diagnosed with multiple sclerosis.  
The diagnosis was relapsing/remitting multiple sclerosis.  
The examiner noted that the earliest onset of neurological 
symptoms for which the veteran sought treatment was in the 
early 1980's.  The examiner opined that those symptoms 
suggested tremors related to acute alcohol withdrawal as well 
as anxiety.  The examiner further opined that there was no 
medical evidence that could date the onset of multiple 
sclerosis prior to the mid-1990's.  Based, however, on the 
evidence of numerous lesions shown on the 1996 MRI scan, the 
examiner opined that the appellant's disease predated the 
ultimate diagnosis.  Notably, however, she doubted that the 
disease process predated his diagnosis by 20 years.




Analysis

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the appellant still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, or 
if competent evidence relates the present disorder to that 
symptomatology.  Id.

Service incurrence will be presumed for multiple sclerosis, 
if manifest to a compensable degree within seven years of the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against finding that 
multiple sclerosis had its onset in service or within seven 
years of the appellant's discharge from service.  Initially, 
there is no competent medical evidence of record indicating 
he had diagnosed multiple sclerosis or symptoms thereof to a 
compensable degree within seven years of his discharge from 
service.  Nor is there competent medical evidence 
etiologically linking his current multiple sclerosis to his 
service, or any incident therein.  In this respect the Board 
notes that the May 2002 VA examiner, while noting the 
veteran's history of initial neurological symptoms in the 
early 1980's, based on her review of his claims files, and 
her examination.  She opined that the symptoms in the 1980's 
were more likely the result of alcohol withdrawal and 
anxiety.  Moreover, although she believed the onset of 
multiple sclerosis did predate his initial diagnosis in 1996, 
she did not feel that it predated the diagnosis by 20 years.  
The May 2002 VA neurology opinion, based on a thorough review 
of the veteran's claims files, as well as an examination is 
against the veteran's claim.  Finally, although the veteran 
asserts that his multiple sclerosis symptomatology had its 
onset within seven years of his discharge from service, he is 
not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board concludes that the veteran's current multiple 
sclerosis was not incurred in or aggravated during active 
service.  

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for 
multiple sclerosis must be denied.  


ORDER

Service connection for multiple sclerosis is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

